UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


SKYLER LUSK, TIA COUNCIL, VIKTORIA
O’BRIEN, and JUSTIN BYROAD, on
behalf of themselves and all other
employees similarly situated,          No. 6:17-cv-06451-MAT
                                       DECISION AND ORDER
                     Plaintiffs,
          -vs-

SERVE U BRANDS, INC., INSOMNIA
COOKIES, LLC, and SETH BERKOWITZ,

                     Defendants.


                           INTRODUCTION

     Skyler Lusk, Tia Council, Viktoria O’Brien, and Justin Byroad

(collectively, “Plaintiffs”), former delivery drivers for Insomnia

Cookies, LLC (“Insomnia”), commenced the instant action against

Serve U Brands, Inc., Insomnia, and Seth Berkowitz (collectively,

“Defendants”) on July 11, 2017, alleging violations of the Fair

Labor Standards Act, 29 U.S.C. § 201 et seq. (“the FLSA”), as well

as violations of the state laws of New York, Michigan, and Indiana.

Docket No. 1. Presently before the Court are Defendants’ converted

Motion for Summary Judgment (Docket No. 67) seeking to dismiss the

claims of six plaintiffs they claim are subject to individual

dispute resolution agreements, and Named Plaintiffs’ Cross-Motion

to Stay Proceedings for the Six Putative Opt-In Plaintiffs Subject

to Individual Dispute Resolution Agreements (Docket No. 79).
                                   FACTUAL BACKGROUND

      Pursuant to 29 U.S.C. § 216(b), Plaintiffs filed consent forms

for approximately 88 current and former Insomnia employees. Since

the commencement of the action, Defendants have identified six of

the Opt-In Plaintiffs, i.e., Avery Buggs (“Buggs”), Christopher Lee

Caldwell (“Caldwell”), Dylan Burgett (“Burgett”), Hannah Stanger

(“Stanger”), Michael Crespo (“Crespo”) and Ben Sehnert (“Sehnert”),

as    individuals         who     executed        individual       dispute       resolution

agreements (“DRAs”) which, Defendants assert, contain a provision

precluding       them     from    joining     a    class    action      to    litigate       any

employment claims. Defendants state that the DRAs also contains a

class and collective action waiver precluding the six individuals

who    signed      DRAs     from     participating         in     this       action.    These

individuals,       whom     the     parties       refer    to     as    the    “DRA    Opt-In

Plaintiffs,”        filed        Consents     to    Join     this       lawsuit        against

Defendants; the Consents were filed with the Court on July 11,

2017. See Docket Nos. 3 & 4.

      Citing the DRA’s class and collective waiver, Defendants

argued      in   their    Motion     to    Dismiss,       inter    alia,       that    (1)   an

employee’s right to litigate on a collective basis is a waivable

procedural right, and the DRA Opt-In Plaintiffs waived that right

in    the    DRA    to     resolve       employment        disputes      with     Insomnia;

(2) contractual collective action waivers, like those in the DRA

are   enforceable;         (3)     the    claims    asserted       by    the    DRA    Opt-In


                                             -2-
Plaintiffs here fall within the scope of the DRA and must be

resolved pursuant to the terms of the DRA; and (4) the Court should

address the DRA’s enforceability prior to a decision on conditional

class certification is rendered. Defendants further argue that

because     the   Opt-in     Plaintiffs        ignored   Defendants’   multiple

communications regarding the DRA, necessitating the Motion to

Dismiss, they should be responsible for Defendants’ fees and costs

associated with making this motion pursuant to FRCP 41.

      On January 14, 2019, the Court issued a Decision and Order

(Docket No. 115) converting the Motion to Dismiss to a motion for

summary judgment pursuant to Federal Rule of Civil Procedure

(“FRCP”) 56 and requesting additional briefing on the issue of what

law   applies     to   the   DRAs   at    issue.     Defendants   submitted   a

Supplemental Memorandum of Law (Docket No. 135) on February 11,

2019. In a text order dated July 30, 2019, the Court modified the

final briefing schedule for Docket Nos. 67 and 79, directing

responses to be due by August 27, 2019, and replies to be filed

September 10, 2019. On August 27, 2019, Plaintiffs sent a letter

(Docket No. 171) to the Court indicating their intention to rely on

the papers they previously submitted (Docket No. 79) in support of

their cross-motion to stay. Defendants filed a Reply (Docket

No. 173) on September 10, 2019.

      The    motions    were    submitted        without   oral   argument    on

September 11, 2019. For the reasons discussed below, Defendants’


                                         -3-
converted Motion for Summary Judgment (Docket No. 67) is granted in

part and denied. Plaintiffs’ Cross Motion to Stay (Docket No. 79)

is denied.

                               FRCP 56

     FRCP 56 provides that the Corut “shall grant summary judgment

if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). Only a factual dispute that is genuine

and material will defeat summary judgment. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247-48 (1986).

                              DISCUSSION

I.   Choice of Law

     Defendants assert that there is no conflict among any of the

relevant jurisdictions and that courts in each those states have

recognized that individual dispute resolution agreements between

employees and employers are enforceable. Defendants also submit

that, according to the DRA, the law of the state where each DRA

Opt-In   Plaintiff   worked    controls    the   interpretation   and

enforceability of the DRA signed by him or her. Thus, Defendants

assert, Florida law applies to Burgett, Illinois law applies to

Stanger, Michigan law applies to Buggs, Mississippi law applies to

Caldwell, North Carolina law applies to Crespo, and Pennsylvania

law applies to Sehnert. Plaintiffs do not argue otherwise.




                                 -4-
      The Court agrees that the law of the state where each DRA Opt-

In Plaintiff signed his or her agreement applies. However, the

Court disagrees with Defendants that the law of each state mandates

the enforceability of DRAs at issue in this action. In particular,

the Court finds that the Sixth Circuit has taken a position that

does not support Defendants’ argument. The Court further finds that

Epic Systems Corp. v. Lewis, 138 S. Ct. 1612 (2018) (“Epic”), does

not lead inexorably to the result urged by Defendants.

II.   Waivability of the Right to Proceed Collectively Under the
      FLSA

      Defendants argue that the right to proceed collectively under

the FLSA is procedural rather than substantive in nature and thus

can be waived by an employee. See Docket No. 67-1 at 5-6 citations

omitted);    see   also    Docket      No.    at    4-5    (citations   omitted).

Defendants   assert,      “[i]t   is    clear      after   the   Supreme   Court’s

decision in [Epic] that class and collective action waivers of

employment claims in dispute resolution agreements are valid and

enforceable.” As discussed below, the Court finds that Epic’s

holding does not reach as far as Defendants urge.

      Epic consolidated two case in which an employer and employee

entered into a contract providing for individualized arbitration

proceedings to resolve employment disputes between the parties.

Notwithstanding these contracts, each employee sought to litigate

FLSA and related state law claims through class or collective

actions in federal court. Although the Federal Arbitration Act

                                        -5-
(“FAA”) generally requires courts to enforce arbitration agreements

as written, the employees argued that its “saving clause” removes

this obligation if an arbitration agreement violates some other

federal law and that, by requiring individualized proceedings, the

agreements here violated the National Labor Relations Act (“NLRA”).

The employers countered that the FAA protects agreements requiring

arbitration from judicial interference and that neither the saving

clause nor the NLRA demands a different conclusion. Until recently,

courts as well as the general counsel of the National Labor

Relations    Board   (“NLRB”)       had   agreed     that   such    arbitration

agreements are enforceable. But in 2012, the NLRB ruled that the

NLRA effectively nullifies the FAA in cases like the ones at issue

in Epic. Since that time, the lower courts either agreed with or

deferred to the NLRB’s position.

     In a five-four decision, the Supreme Court held that               the FAA

contains an     explicit    congressional       directive    that   arbitration

agreements     providing    for     individualized       proceedings   must   be

enforced, and neither the FAA’s saving clause nor the NLRA suggests

otherwise. See Epic, 138 S. Ct. at 1621-32. The FAA’s saving

clause—which    allows     courts    to   refuse    to    enforce   arbitration

agreements “upon such grounds as exist at law or in equity for the

revocation of any contract,” FAA, § 2—recognizes only “‘generally

applicable     contract     defenses,        such   as    fraud,    duress,   or

unconscionability,’” 138 S. Ct. at 1622 (quotation omitted), “not


                                       -6-
defenses targeting arbitration either by name or by more subtle

methods, such as by ‘interfer[ing] with fundamental attributes of

arbitration,’” id. (quotation omitted; alteration in original). In

Epic,   the   employees   did    not   suggest       that   their     “arbitration

agreements were extracted . . . by an act of fraud or duress or in

some other unconscionable way that would render any contract

unenforceable.” 138 S. Ct. at 1622 (emphasis in original). Rather,

they    challenged the agreements “precisely because they require

individualized       arbitration     instead     of    class     or     collective

proceedings,” and thus they sought “to interfere with one of

arbitration’s    fundamental       attributes[,]”      which is       where   their

argument “stumble[d].” Id. (citation omitted). The Supreme Court

further held that the provision of NLRA, which guarantees to

workers the right to engage in concerted activities for the purpose

of collective bargaining or other mutual aid or protection, does

not    reflect   a   clearly    expressed      and    manifest      congressional

intention to displace the FAA and to outlaw class and collective

action waivers. 138 S. Ct. at 1624-25. Indeed, the majority noted,

the NLRA does not express approval or disapproval of arbitration,

it does not mention class or collective procedures, and it does not

hint at a wish to displace the FAA. Id. at 1624.

       The critical difference between Epic and the Circuit court and

district court cases cited by Defendants is that they involved

collective and class action waivers in the arbitration context. The


                                       -7-
DRA at issue here does not contain an arbitration clause. See

Killion v. KeHE Distributors, LLC, 761 F.3d 574, 591 (6th Cir.

2014) (“[Defendant-employer] nonetheless points to cases from other

circuits enforcing agreements to arbitrate FLSA claims on an

individual basis. . . . Crucially, however, the respective waiver

agreements in all of the above-cited cases included provisions

subjecting the employees to arbitration.”) (citing Walthour v.

Chipio Windshield Repair, LLC, 745 F.3d 1326, 1330 (11th Cir. 2014)

(noting the existence of an arbitration agreement between the

parties); Sutherland v. Ernst & Young LLP, 726 F.3d 290, 296

(2d Cir. 2013) (same); Owen v. Bristol Care, Inc., 702 F.3d 1050,

1052 (8th Cir. 2013) (same); Carter v. Countrywide Credit Indus.,

Inc., 362 F.3d 294, 298 (5th Cir. 2004) (same); Adkins v. Labor

Ready, Inc., 303 F.3d 496, 498 (4th Cir. 2002) (same)); see also

Delaney v. FTS Int’l Servs., LLC, No. 4:16-CV-662, 2017 WL 264463,

at *8 (M.D. Pa. Jan. 20, 2017) (recognizing “that the majority of

the cases discussing the relevant issues arise in the context of

arbitration agreements governed by the FAA, and are therefore

distinguishable from the instant case [involving a class and

collection action waiver signed by an employee agreeing to “to

resolve or litigate any dispute, whether in court or otherwise, .

. . solely on an individual basis”).

     In Killion, the Sixth Circuit observed that Walthour, Owens,

Sutherland, Carter, and Adkins all relied on two Supreme Court


                               -8-
decisions, both of which addressed the FAA. Killion, 761 F.3d at

592 (citing Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20,

35 (1991) (“We conclude that Gilmer has not met his burden of

showing that Congress, in enacting the [Age Discrimination in

Employment Act], intended to preclude arbitration of claims under

that [FAA].”); Am. Exp. Co. v. Italian Colors Rest., 570 U.S. 228,

233 (2013) (“No contrary congressional command requires us to

reject the waiver of class arbitration here. Respondents argue that

requiring   them   to    litigate     their   claims    individually—as       they

contracted to do—would contravene the policies of the antitrust

laws. But   the    antitrust    laws    do    not    guarantee   an affordable

procedural path to the vindication of every claim.”); Walthour, 745

F.3d at 1331 (citing Gilmer and Italian Colors); Sutherland, 726

F.3d at 296 (quoting Italian Colors); Carter, 362 F.3d at 298

(citing Gilmer); Adkins, 303 F.3d at 502 (citing Gilmer)). Killion

noted that “that the considerations change when an arbitration

clause is involved” because arbitration is an alternative to a

judicial forum that “‘allow[s] for the effective vindication of

[the employee’s] claim.’” Killion, 761 F.3d at 591 (quoting Boaz v.

FedEx Customer Information Servs., Inc., 725 F.3d 603, 606–07

(alterations in Boaz; internal quotation marks omitted in Killion).

     Accordingly,       the   Sixth   Circuit       concluded,   “none   of   the

foregoing authorities [from the Second, Fourth, Fifth, Eighth, and

Eleventh Circuits] speak to the validity of a collective-action


                                       -9-
waiver outside of the arbitration context.” Killion, 761 F.3d at

592. Because no arbitration agreement was present in Killion, the

Sixth   Circuit    found     “no   countervailing      federal    policy      that

outweighs the policy articulated in the FLSA.”                Id. Accordingly,

the Sixth Circuit relied on Boaz to hold that the collective action

waivers in the employees’ separation agreements did not validly

waive their rights to participate in a collective action to recover

unpaid overtime under FLSA, absent an arbitration provision that

provided    an    adequate    alternative      forum    for    the     effective

vindication of overtime claims. Id. In light of Killion’s holding,

the Court finds that the DRA signed by Buggs in Michigan, within

the Sixth Circuit, is not enforceable. Accordingly, Defendants’

summary judgment motion is denied as to Buggs.

     With regard to the remaining DRA Opt-In Plaintiffs, the other

Circuits involved are the Fifth, Third, Eleventh, Fourth, and

Seventh. The Fifth, Fourth, and Eleventh Circuits have ruled in

Carter, Adkins, and Walthour, respectively, that the right to

proceed collectively is a procedural right that can be waived

contractually.     Although    these   cases    were    in    decided    in    the

arbitration context, Plaintiffs have offered no argument as to why

these cases should not apply to the DRA Opt-In Plaintiffs who

reside in these Circuits, i.e., Crespo (North Carolina/Fourth

Circuit),   Caldwell       (Mississippi/Fifth     Circuit),      and     Burgett

(Florida/Eleventh Circuit). Accordingly, the Court will apply these


                                     -10-
cases to find that the right to proceed collectively can be waived

contractually; the Court’s next step is to determine whether the

DRAs signed by these Plaintiffs are enforceable contracts.

     The   Third   and    Seventh     Circuits      have    not    addressed   this

question, but district courts from these Circuits have ruled in

Defendants’    favor.     See    Delaney     v.    FTS     Int’l    Servs.,    LLC,

No. 4:16-CV-662, 2017 WL 264463, at *8 (M.D. Pa. Jan. 20, 2017)

(“While the    Court     recognizes    that   the     majority      of   the   cases

discussing the relevant issues arise in the context of arbitration

agreements governed by the FAA, and are therefore distinguishable

from the instant case, the Court is persuaded by those cases which

have found that the ability to litigate collectively under the FLSA

is a procedural right subject to waiver outside of the arbitration

context. . . . [T]he Court concludes, as a matter of law, that

employees can waive their ability to participate in collective

action litigation, as long as individual employees maintain the

individual    capacity     to    vindicate        their     rights.”)    (internal

citations omitted); Copello v. Boehringer Ingelheim Pharm. Inc.,

812 F. Supp.2d 886, 894-96 (N.D. Ill. 2011) (while FLSA prohibits

substantive wage and hour rights from being contractually waived,

it does not prohibit contractually waiving the procedural right to

join a collective action; under either Connecticut or Illinois law,

separation agreement and general release entered into between

pharmaceutical     company      and   its    sales        representative,      which


                                      -11-
prohibited sales representative from leading or participating in an

FLSA     collective    action       following     her     termination,            was   not

procedurally or substantively unconscionable and was enforceable).

III. Enforceability of the DRAs

       A.   Burgett’s DRA Is Enforceable Under Florida Law

       “‘A contract is made under Florida law when the three elements

of     contract   formation     are     present:        offer,    acceptance,           and

consideration.’” In re Harrell, 351 B.R. 221, 241 (Bankr. M.D. Fla.

2006) (quoting Pezold Air Charters v. Phoenix Corp., 192 F.R.D.

721, 725 (M.D. Fla. 2000) (citing Air Prods. & Chems., Inc. v. The

Louisiana Land & Exploration Co., 806 F.2d 1524, 1529 (11th Cir.

1986)).

       “‘The rule is generally recognized that for the parties to

have a contract, there must be reciprocal assent to certain and

definite    propositions.’”         Acosta   v.    Dist.    Bd.    of    Trustees        of

Miami-Dade Cmty. Coll., 905 So. 2d 226, 228 (Fla. Dist. Ct. App.

2005)    (quoting     Truly   Nolen,    Inc.      v.    Atlas    Moving       &    Storage

Warehouses, Inc., 125 So.2d 903, 905 (Fla. 3d Dist. Ct. App.

1961)).     Here,     the     DRA    shows      that     Burgett        and       Insomnia

“reciprocal[ly] assent[ed]” to “certain definite propositions,”

including the class-action waiver.              Defendants offered the DRA to

Burgett in consideration for his employment with Insomnia, and both

parties agreed to be bound by the agreement. At the end of the DRA

are the printed words, “AGREED: Insomnia Cookies.” Underneath those


                                        -12-
words are the words, “AGREED AND RECEIVED[,]” below which Burgett

signed and printed his name, and dated the DRA.

     “Under Florida law, ‘[a] promise, no matter how slight,

qualifies as consideration if the promisor agrees to do something

that he or she is not already obligated to do.’” Bhim, 655 F. Supp.

2d at 1312 (quoting Cintas Corp. No. 2 v. Schwalier, 901 So.2d 307,

309 (Fla. 1st Dist. Ct. App. 2005); alteration in original)).

Burgett’s employment with Insomnia constituted consideration in

support of the DRA. See Bhim, 655 F. Supp.2d at 1313 (“Bhim

received additional consideration, however, in the form of her

continued    employment at   Rent–A–Center.”)     (citing   Cintas   Corp.

No. 2, 901 So.2d at 309 (holding that promises of continued

employment and increased pay and benefits provided consideration

for arbitration contract)). Accordingly, the Court concludes that

the DRA is valid and enforceable under Florida law.

     B.      Stanger’s DRA Is Enforceable Under Illinois Law

     Under     Illinois   law,   “[a]n   offer,   an   acceptance,     and

consideration are basic ingredients of a contract.” Steinberg v.

Chicago Med. Sch., 69 Ill. 2d 320, 329 (1977) (internal citations

omitted).     Defendants offered the DRA to Stanger in consideration

for her employment with Insomnia, and both parties agreed to be

bound by the agreement. At the end of the DRA are the printed

words, “AGREED: Insomnia Cookies.” Underneath those words are the

words, “AGREED AND RECEIVED[,]” below which Stanger signed and


                                  -13-
printed her name, and dated the DRA. Stanger’s employment with

Insomnia was sufficient consideration for the enforcement of the

DRA. See Melena, 219 Ill.2d at 152 (“By continuing her employment

with Anheuser–Busch, plaintiff both accepted the offer and provided

the necessary consideration. . . .[U]nder Illinois law, continued

employment is sufficient consideration for the enforcement of

employment agreements.”) (citing Duldulao v. Saint Mary of Nazareth

Hospital Center, 115 Ill.2d 482, 490 (1987); Lawrence & Allen, Inc.

v. Cambridge Human Resource Group, Inc., 292 Ill. App. 3d 131

(1997); other citations omitted)).

     C.   Caldwell’s DRA Is Enforceable Under Mississippi Law

     Under Mississippi law, “‘[a] valid contract must include the

following essential elements: (1) two or more contracting parties,

(2) consideration, (3) an agreement that is sufficiently definite,

(4) parties with legal capacity to make a contract, (5) mutual

assent,   and   (6)   no   legal   prohibition   precluding   contract

formation.’” Rotenberry v. Hooker, 864 So. 2d 266, 273 (Miss. 2003)

(quoting Lanier v. State, 635 So.2d 813, 826 (Miss. 1994)).

     The first, second, third, and fifth elements are apparent on

the face of the DRA. There are two contracting parties, i.e.,

Caldwell and Insomnia. Courts applying Mississippi law have “found

adequate consideration where defendant employer ‘conditioned its

decision to employ plaintiff on [the plaintiff’s] signing the

arbitration agreement,’ the defendant then paid and employed the


                                   -14-
plaintiff, and the plaintiff received the benefit of employment.”

Green v. Faurecia Auto. Seating, Inc., No. 2:11CV173, 2012 WL

2367698, at *3 (N.D. Miss. June 21, 2012) (quoting Singleton v.

Goldman, No. 3:11CV224TSL–MTP, 2011 WL 3844180, at *1, *2 (S.D.

Miss. Aug. 30, 2011)). Caldwell’s employment in exchange for

signing the DRA thus amounts to adequate consideration. Id. Both

Caldwell and Insomnia indicated their agreement to be bound by the

DRA, the terms of which are clear, definite, and unambiguous.

      As to the fourth and sixth elements, Plaintiffs have not

asserted that Caldwell lacked the legal capacity to make a contract

or that there was any legal prohibition that precluded Caldwell and

Insomnia from entering into the DRA. Therefore, the Court finds

that the DRA is valid and enforceable under Mississippi law.

      D.    Crespo’s DRA Is Enforceable Under North Carolina Law


      Under North Carolina law, “[a] valid contract ‘requires offer,

acceptance, consideration and no defenses to formation.’” Collie v.

Wehr Dissolution Corp., 345 F. Supp.2d 555, 558 (M.D.N.C. 2004)

(quoting Koltis v. North Carolina Dep’t Human Res., 125 N.C. App.

268, 271, 480 S.E.2d 702, 704 (1997). “Mutual assent is typically

‘established by an offer by one party and an acceptance by the

other, which offer and acceptance are essential elements of a

contract.’” Id. (quotation omitted). Here, Defendants offered the

DRA to Crespo in consideration for his employment with Insomnia,

and both parties agreed to be bound by the agreement. At the end of

the   DRA   are   the   printed   words,   “AGREED:   Insomnia   Cookies.”

                                    -15-
Underneath those words are the words, “AGREED AND RECEIVED[,]”

below which Crespo signed and printed his name, and dated the DRA.

Plaintiffs have asserted no defenses to formation. Accordingly, the

Court finds that the DRA is a valid contract under North Carolina

law and is enforceable.

       E.    Sehnert’s DRA Is Enforceable Under Pennsylvania Law

       Pennsylvania law directs a court to evaluate the following

three criteria when determining the existence of a valid contract:

“(1) whether both parties manifested an intention to be bound by

the    agreement;    (2)   whether    the    terms     of   the   agreement   are

sufficiently definite to be enforced; and (3) whether there was

consideration.” ATACS Corp. v. Trans World Commc’ns, Inc., 155 F.3d

659, 666 (3d Cir. 1998).

       With regard to mutual assent, at the end of the DRA are the

printed words, “AGREED: Insomnia Cookies.” Underneath those words

are the words, “AGREED AND RECEIVED[,]” below which Sehnert signed

and printed his name, and dated the DRA. Plaintiffs have come

forward     with    no   evidence    that    Sehnert    was   deprived   of   an

opportunity to read the DRA or that his signature was not provided

freely and willingly. With regard to the clarity of terms, the DRA

contains unambiguous language, and the class-action waiver, in

particular, is called out in bold-faced type. As to the third

criterion, consideration, courts in Pennsylvania have “repeatedly

held    that   continued      employment      fulfills      the   consideration

requirement under Pennsylvania law.” Grant, 2009 WL 1845231, at *5


                                      -16-
(citing Hamilton v. Travelers Prop. & Cas. Corp., No. 01-11, 2001

WL 503387, at *2 (E.D. Pa. May 11, 2001) (finding continued

employment of two years following receipt of the employee handbook

which included an arbitration agreement sufficient to constitute

acceptance    and    consideration);        other    citations    omitted).

Accordingly, the Court finds that the DRA is a valid contract under

Pennsylvania law and is enforceable.

                                 CONCLUSION

     For the foregoing reasons, Defendants’ Motion for Summary

Judgment (Docket No. 67) is granted in part and denied in part. It

is granted to the extent that the claims asserted by DRA Opt-In

Plaintiffs Christopher Lee Caldwell, Dylan Burgett, Hannah Stanger,

Michael Crespo and Ben Sehnert are dismissed without prejudice; it

is denied as to DRA Opt-In Plaintiff Avery Buggs whose claims shall

remain pending in this action; and it is denied to the extent that

Defendants request attorney’s fees and costs pursuant to FRCP

41(d).   Plaintiffs’ Cross-Motion to Stay (Docket No. 79)is denied.

The Clerk    of   Court   is   directed    to   terminate   Christopher   Lee

Caldwell, Dylan Burgett, Hannah Stanger, Michael Crespo and Ben

Sehnert as parties to this action.

     SO ORDERED.

                                             S/Michael A. Telesca
                                          HONORABLE MICHAEL A. TELESCA
                                          United States District Judge

Dated:      September 16, 2019
            Rochester, New York.


                                    -17-
